AO 199A          (Rev. 6/11) Order Setting Conditions of Release                                                                 Page I of 4 Pages




                                         UNITED STATES DISTRICT COURT

                        SOUTHERN                                   District of                               IOWA


            United States of America
                                                                                    ORDER SETTING CONDITIONS
                               v.                                                          OF RELEASE

                  Martin James Tirrell                                   Case Number: 4: 19-CR-00005-001
                            Defendant

IT IS ORDERED that the release of the defendant is subj ect to th e following con dition s :

          (1)      Th e defendant shall not commit any offense in violation of federa l, state or loc al law on r elease in this c ase.

          (2)      The defendant sha ll immed iately advise the court, defen se counsel and the U.S. Attorney in writing before any change
                   in address and te lephone number.

          (3)      Th e defendant shall appear at all proceedings as required an d shall surr ender for service of any sentence imposed as
                   direct ed. Th e def en dant shall appear at (if bl ank, to be notifi ed)             U.S. Courthouse

                   ------------'D�e=s�M
                                      :c.=            low
                                         oi=n�es� i...c..: � �a ----on __________�a�s�d�ir�e�c�
                                                         =---
                                                                                                d=------------
                                                                                              te�




                                           Release on Personal Recognizance or Unsecured Bond
            H
IT IS FURTER ORDERED that the defendant be released provided that:

 ( ✓)      (4)     The defen dant promises to appear at all proceedings as r equired and to sur ren der for service of any senten ce impose d.

 (    )   (5)      The defendant executes an unsecure d bond bind ing th e d efendant to pay the Unit ed States th e sum of
                   ____ ___________ ________ dollars ($ _______�
                   in the event of a failure to appear as required or to surren der as dir ected for service of any sentence imposed.




                    DISTRIBUTION:       COURT        DEFENDANT     PRETRIAL      SERVICES    U.S. ATTORNEY       U.S. MARSHAL
  AO 199B             (Rev. 6/ I I) Additional Conditions of Release                                                                                                                         Page 2 of 4

                                                                                  Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and the community.
IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
                    (6)       The defendant is placed in the custody of:
                              (Name of person or organization)
                              (Address) _______________________________ __________
                              (City and State) __________ _______(Tel. No .) __________________
who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance or the defendant at all
scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.


                                                                            Signed: _____________________
                                                                                          Custodian or Proxy                                                                                Date

     ( ✓)           (7)       The defendant shall:
                (         )   (a )   report to the Pretrial Services Office , telephone number-------- -� not later than ___________
                                                                                                                         -
                              (b )   execute a bond or an agreement to forfeit upon failing appear as required the following sum of money or designated property:___ __

                              (c)    post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the abovc-
                                     described _______________________________ _____________
                          )   ( d}   execute a bail bond with solvent sureties in the amount of$ __________.
                ( ✓)          (e)    maintain or actively seek employment.
                (         )   (f)    maintain or commence an education program.
                          )   (g)    surrender any passport to: ______________________
                ( ✓)          (h)    obtain no passport.
                ( ✓)          (i)    abide by the following restrictions on personal association, place of abode, or travel: --�==-'-'                           P.::::
                                                                                                                                                                    o...,\...,k.'---"eo o n="'t-''---"/A
                                                                                                                                                                                                       '---'-----
                                                                                                                                                                -
                                                                                                                                                                                     ==


                ( ✓)          (i)    avoid all contact, directly or indirectly, with any persons who arc or who may become a victim or potential witness in the subject
                                     investigation or prosecution, including but not limited to: lA.'.') :,1 iacow•d  de                        'e :::f:ht.. qo
                                                                                                                                       WA:OrY'l.(_                                        ¥\1: ·
                                                                                                            5                                      1
                              (k)    undergo medical or psychiatric treatment and/or remain in an institution as follows: ___ ________________

                (         )   (I)    return to custody each (week) day as of,,-,----...,.o'clock after being released each ( week) day as of ______ o'clock for
                                     employment, schooling, or the following limited purpose (s):                                                                                                      -
                                                                                                                                                                                                   - -
                (()           (m}    maintain residence at a halfway house or community correc=:i-::-ton:::- s::-c:::e:::n:-:<t e�i;.ry�e�em
                                                                                                                                      as   � e?. :i'.d�e�cii;:cs�s:n��m����>E�:;:;::::--:--::-
                                           . !--."·'!· � - ·:'r 11 · -4.tH�--�f:;·;., 'tl: � - d? t .is k." � -•:-!.,..:                                                    ·-'· ··• L. 'f'-�. :P. ,;, _ . ..--..-
                                                                                                                                                                       ..,:
                                     Within 60 days of the date of this Order, the Court wil, be provided an update on the defenc,ant's status and progress towards community
                                     placement.
                ( ✓)          (n)    refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapons.
                ( ✓)          (o)    refrain from ( ✓ ) any ( ) excessive use of alcohol.
                ( ✓)          (p)    refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by
                                     a licensed medical practitioner.
                ( ✓)          (q)    submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is
                                     using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
                                     remote alcohol testing system, and/or any form of prohibited substance screening or testing.
                ( ✓)          (r)    participate in a progra112 of inpatient or outpatien! substance abuse therapy and counseling if deemed advisable by the pretrial services office                                p
                                     or supervising officc� /l'H,1.1.A&n           {'e�Je,v,e-e.., c,..k CAN>�� p,n>�t:k.,�kwi U� 0
                                                                              �
                ( ✓)          (s)    refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency afuf accuracy of any prohibited substance
                                     testing or electronic monitoring which is (arc) required as a condition(s) of release.
                              (t)    participate in one of the following location restriction programs and comply with its requirements as directed. (CHECK ONE):

                                                        ) (i) Curfew: You are restricted to your residence every day (                  ) from ____ _ to __ _____,or (                           ) as approved
                                                                by the probation officer or supervising officer; or

                                                        ) (ii) Home Detention: You are restricted to your residence at all times except for employment; education; religious services;
                                                                medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or
                                                                other activities approved in advance by the probation office or supervising officer; or

                                                        ) (iii} Home Incarceration: You are restricted to 24-hour-a-day lock-dov.n at your residence except for medical necessities and
                                                                 court appearances or other activities specifically approved by the Court.
                                                                                                                                                  Page 3 of 4


                                             Additional Conditions of Release - Continued



          (u)    submit to the following location monitoring technology and comply with all of the program requirements and instructions provided. The
                 defendant shall pay all or part of the location monitoring cost as directed by the officer. If allowed to selt�surrender and still on active
                 location monitoring, the defendant shall report to the Probation Office, as directed, for removal of equipment. (CHECK ONE):

                                     ) Technology as directed by USPO

                                     ) Radio Frequency (RF) monitoring

                                     ) Global Positioning Satellite (GPS)

                                     ) Voice Recognition


 ( ✓)     (v)     report as soon as possible, to the pretrial services office or supervising officer any contact with law enforcement personnel, including, but
                 not limited to, any arrest, questioning, or traffic stop.

 ( ✓)     (w)    permit a Probation Officer to visit him or her at any time at home or other approved residence.
 ( ✓)     ( x)   submit to substance abuse and mental health screening as directed by the pretrial services office.
 (   v(   (y)      � W � t'n o..,U �\lM reiOJuv¼:s � � �                                                                                          p±P�

IT IS FURTHER ORDERED:
 AO 199C      (Rev. 6/1 I) Advise of Penalties                                                                                    Page 4 of 4

                                                  Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS :

        A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
  fine, or both.
        The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
  of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
  misdemeanor. This sentence shall be in addition to any other sentence.
        Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal
  investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
  victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate
  a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
  more serious if they involve a killing or attempted killing.
       If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
  you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
                 fined not more than $250,000 or imprisoned for not more than ten years, or both;
          (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
                 not more than $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
  addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgement of Defendant
        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. l promise to obey all
  conditions of release, to appear as directed, and to surrender for service of a nten im osed. I am aware of the             j7"f
                                                                                                                          ties and



                                                                                                                 1JJv�
  sanctions set forth above.


                                                                                           .'I-__,,,.,..,,

                                                                                                   Signature of Defendant




                                                 Directions to United States Marshal

           The defendant is ORDERED released after processing.
                                                                                                                 lA5PO -+ro.t
        The United States Marshal is ��RED to ke l-Jl1e defendant in�1;i5to?1 .11ntil not!!j�-�E� tlJe �.i:¥...      iG;+;iaHl-t91-i'lHH<G.;..::i:.r �
                                                          e
        that the defendant has               :a.,9t'ftf.ro'�iWit��ffier �oj1di'f1tn1-fo'f'1e'l'e��a��., �u.L,
                                        #s��'a
        produced before the appropriate judicial officer at the tjme and place specified1 if still in custody.
         l).tfc,�d-a-'lf I� Ye�-po�l.c. ���� ��.,                                                       1\'\£-
                                                                                                        ��\-1.IJ� ��Vl\,t'V\
                                                      1
 Date: ____________                            2-_·_ _..,._·_l......:
                                                                "-             fJJ�
                                                                                         Signature of Judicial Officer
